DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Acknowledgements
Claims 1-9 and 11-21 are pending in the application. 
Claims 1-9 and 11-21 are examined below.
The examiner for this application has changed.  Please note that the examiner of record is now Jamie Kucab.
Based on a comparison of the PGPub US 2019/0294976 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the 
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant’s recitation “maintaining a graph data structure including a plurality of user-centric facts about a user, each user-centric fact having an application-agnostic data format and including a subject graph node, an object graph node, and an edge connecting the subject graph node to the object graph node” would have been unclear to a person having ordinary skill in the art at the time of the invention. The breadth of a step of “maintaining” is inconsistent with the detail of the data structure being maintained. For example, “maintaining a graph data structure” could be read to reasonably include keeping power on the computer that stores the graph data structure. However, under this interpretation, it would be unclear what manipulative difference in “maintaining” is required by the recitation of the specific attributes of the graph data structure. 
Claims 19 and 20 contain language similar to the recitation in claim 2 discussed in the immediately preceding paragraph, and claims 3-7 and 9 are rejected for reasons similar to those discussed above and interpreted similarly.
Regarding claim 2, applicant’s recitation “wherein the graph data structure is represented as a plurality of application-specific constituent graph structures, and wherein nodes of the constituent graph structures are cross-referenced across constituent graph structures” would have been unclear to a person having ordinary skill in the art at the time of the invention. This recitation does not add a step to the method. It is not clear what method step is narrowed by this recitation. Looking at each of the method steps that could potentially be narrowed by this recitation, it is unclear how this would narrow the method steps of the parent claim. Therefore, it would be unclear what further limitation this recitation places on the claim from which it depends. For the purposes of comparison with the prior art, this recitation is being interpreted as not further limiting its parent claim.
Claims 3-7 and 9 contain language similar to the recitation in claim 2 discussed in the immediately preceding paragraph, and claims 3-7 and 9 are rejected for reasons similar to those discussed above and interpreted similarly.
Regarding claim 19, applicant’s recitation “wherein the graph data structure tracks each node with an application-agnostic node record having a node record identifier, and wherein a node record for a subject graph node includes a list of outgoing edges connecting the subject graph node to one or more object graph nodes.” This recitation appears to modify the step of “maintaining,” however, it is unclear what manipulative difference this recitation would require of the step of “maintaining.”

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-9, 14, and 18-21, as understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bhat (US 2013/0297689 A1).
Bhat discloses the claimed method/system, including:
Claim
Limitation
Bhat (US 2013/0297689 A1)
1,19,20
maintaining a graph data structure including a plurality of user-centric facts about a user, each user-centric fact having an application-agnostic data format and including a subject graph node, an object graph node, and an edge connecting the subject graph node to the object graph node
user graph 360, Fig. 3C and associated text
1,19,20
receiving a first user-centric fact about the user interacting with a first computer service, from a first application-specific data provider associated with the first computer service
"a telecommunication system API may produce call detail records for voice and video calls, web meeting services may provide suitable APIs to obtain meeting events and details" [0015]
1,19,20
adding the first user-centric fact to the graph data structure in the application-agnostic data format
"Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as 

receiving a second user-centric fact about the user from a second application-specific data provider associated with a second computer service, different than the first computer service
"email servers may provide an Internet Message Access Protocol (IMAP) API, etc. Such transaction records may contain, among other things, participant identification, communication duration, captured text/audio/video, etc. For example, in the case of an email, the transaction record may contain details regarding, among other things, the sender, recipients, subject, body, and attachments" [0015]
1,19,20
adding the second user-centric fact to the graph data structure in the application-agnostic data format
"Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as eXtensible Markup Language (XML) format, to simplify the analyses that 

outputting a subset of user-centric facts about the user included in the graph data structure responsive to a query, wherein the subset of user-centric facts about the user is selected to satisfy a set of constraints defined by the query
"certain analysis data items may be used in a database query to gather additional information, e.g., an email address from a provided telephone number, or vice-versa" [0017]
18,20
wherein the first user-centric fact is received via an Application Programming Interface constraining a storage format of the user-centric fact in the graph data structure to the application-agnostic data format
"a telecommunication system API may produce call detail records for voice and video calls, web meeting services may provide suitable APIs to obtain meeting events and details" [0015]


Regarding claims 2-9, these claims are unclear but can be reasonably read to fail to further limit the claims from which they depend. Therefore, these claims read on Bhat.
Regarding claim 14, Bhat does not explicitly disclose wherein one or more user-centric facts of the plurality of user-centric facts is associated with one or more timestamps. However, this difference is only found in the nonfunctional descriptive 
Regarding claim 21, Bhat does not explicitly disclose wherein the first computer service is a service drawn from a suite of related computer services. However, this difference is only found in the nonfunctional descriptive material and does not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed method/system). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Bhat to include the first computer service drawn from a suite of related computer services, because such a selection does not alter how the claimed method/system functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Niewiadomksi (US 10,949,465 B1).
Bhat fails to explicitly disclose but Niewiadomksi teaches:
Claim
Limitation
Niewiadomksi (US 10,949,465 B1)
11
caching the query as a cached query and caching the subset of user-centric facts responsive to the query as a cached response
"The cache 440 can be populated in some implementations using previously computed alignments between input address strings and the strings encoded in the address graph. The associations in the cache 440 can represent all previously computed 

wherein the query is a slice query indicating a start node and a distance parameter, and wherein the subset of user-centric facts includes user-centric facts reached by starting at the start node and traversing a number of edges equal to at most the distance parameter away from the start node
"The search rules data repository 438 can store rules for searching an address graph. As described in more detail below with respect to FIG. 6A, these rules can relate to a maximum edit distance value, edit operations and associated penalties, a tree search order specifying an order in which trees are traversed, and how/when to implement a transitive closure step, among other things. 

wherein the query is a rank query to rank the plurality of user-centric facts based at least on a confidence value associated with each user-centric fact, and the subset of user-centric facts is ranked in order according to the confidence value of each user-centric fact
"The modified depth-first search algorithm forms the basis of a modified iterative-deepening depth-first search algorithm that presents the top n ranked results, where rank is determined by minimum edit-distance followed by lexicographic order" C19


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bhat to include the caching, slicing, and ranking of Niewiadomksi in order to achieve the predictable result of delivering a more useful search system, thereby leading to greater adoption and revenue.
Claims 15 and 16, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Auh (US 2018/0075262 A1).
Bhat fails to explicitly disclose but Auh teaches:
Claim
Limitation
Auh (US 2018/0075262 A1)
15
wherein adding a user-centric fact to the graph data structure in the application-agnostic data format includes storing the user-centric fact as an encrypted user-centric fact, wherein access to the encrypted user-centric fact is constrained by a credential
Fig. 58 and associated text


It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bhat to include the encryption of Auh in order to achieve the predictable result of increased security.
Regarding claim 16, Bhat/Auh fails to explicitly disclose filtering out encrypted results from a search query, however, there are only a limited number of ways to deal with encrypted results when searching them (e.g., decrypting them or filtering them out). Filtering out the encrypted results to obtain a filtered graph data structure would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.
Claim 17, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of examiner’s official notice.
Regarding claim 17, Bhat discloses as discussed above, but Bhat fails to explicitly disclose flushing the graph data structure to redact one or more user-centric facts responsive to a flush trigger.
However, the examiner takes official notice that it is old and well known in the art to delete nodes in a graph data structure in order to eliminate unnecessary information and save storage.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Bhat to include the flushing/deletion of examiner’s official notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, such as usability, to one of ordinary skill in the art at the time of the invention.

Claim Interpretation
Specification
Portions of applicant’s specification are repeated below (with emphasis added), as they are or potentially will be relevant to interpretation of the claims.
[0012] … As used herein, “user-centric” broadly refers to any data associated with or pertaining to a particular computer user (e.g., facts and/or computer data structures representing user interests, user relationships, and user interaction with a computer service).

35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Omoigui (US 2010/0070448 A1) discloses a knowledge management system utilizing graph data structures and including ranking of query results (see [0520).


Response to Amendments and Arguments
Applicant’s arguments regarding the prior art are moot in view of the new grounds of rejection above.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685